DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, and 11-16 are pending.
Claims 4 and 10 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection, as discussed below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et. al. (US 20180289427 A1, October 11, 2018) (hereinafter “Griffiths”) in view of Shen et al. (US 20160030115 A1, February 4, 2016) (hereinafter “Shen”).
Regarding claims 1 and 3, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed (Abstract), the method comprising the following steps: detecting in real time (e.g., [0097]) if a change of posture of the surgical bed occurs; synchronously calculating offsets of a first mechanical arm, a second mechanical arm and an endoscopy mechanical arm corresponding to the change of posture of the surgical bed when the change of posture of the surgical bed is detected (e.g., [0028], [0060], [0100]), the offsets include target three-dimension coordinates of a trocar remote center of motion (RCM) and a tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm (e.g., [0061]-[0068]; calculating target joint readings of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm based on the offsets (e.g., [0058], [0088]-[0089], [0096]); and adjusting in real time the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the calculated target joint readings of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm (e.g., [0028], [0029], [0075]).  See especially Fig. 3 and associated text (disclosing a kinematic model that comprises various tracking various remote center of motion for different arms).  See also Figs. 5, 7 and associated text.
Regarding claim 3, as discussed above, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, wherein the step of synchronously calculating offsets of a first mechanical arm, a second mechanical arm and an endoscopy mechanical arm corresponding to the change of posture of the surgical bed when the change of posture of the surgical bed is detected comprises: acquiring three-dimension coordinate offsets of the change of posture of the surgical bed; calculating target three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the three-dimension coordinate offsets of the change of posture of the surgical bed and current three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm; calculating current three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm with the postures of the mechanical arms kept unchanged, based on current three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm; and calculating the three-dimension coordinate offsets of the change of posture of the surgical bed and target three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the three-dimension coordinate offsets of the change of posture of the surgical bed and current three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm.  See especially Fig. 3 and associated text (disclosing a kinematic model that comprises various tracking various remote center of motion for different arms).  See also Figs. 5, 7 and associated text.
Note further that Griffiths teaches storing three-dimension coordinates defining an operating region proximal to a patient positioned on the surgical bed (e.g., [0052]), and detecting in real time if a change of posture of the surgical bed occurs (e.g., [0072], [0075]-[0076]).  Griffiths also teaches detecting and adjusting the arms in real time even when the instruments are inside the patient.  See, e.g., [0071] (“In some examples, this may allow for a less time-consuming procedure as surgical table motion may occur without first having to remove the manipulator-controlled surgical instruments from the patient and undock the manipulators from the cannulas that stay inserted in the patient. In some examples, this allows a surgeon and/or other medical personnel to monitor organ movement while the surgical table motion is occurring to obtain a more optimal surgical table pose. In some examples, this may also permit active continuation of a surgical procedure during surgical table motion.”).  See also [0072] (disclosing active real-time compensation); [0101] (disclosing use of safety thresholds to determine extent of acceptable motion).  
Griffiths does not expressly teach the early warning region recited in the claims, as amended.
Shen teaches use of a combination of critical regions.  See, e.g., [0024], [0025], [0080], [00889] (disclosing use of critical regions for warning and/or adjusting surgical procedure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen with the invention taught by Griffiths such that the invention further comprises an early warning region adjacent to the operating region; calculating region offsets of the early warning region and the operating region corresponding to the change of posture of the surgical bed when the change of posture of the surgical bed is detected, and updating the early warning region and the operating region based on the region offsets, detecting in real time if the tool tip (TIP) of any of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting enters into the early warning region based on the three-dimension coordinates of the early warning region and current three-dimension coordinates of the first mechanical arm, the second mechanical arm and the endoscope mechanical arm; and if at least one tool tip (TIP) entering into the early warning region adjacent to the operating region is detected, adjusting in real time the mechanical arm of the at least one tool tip (TIP) until it is confirmed that no tool tip (TIP) enters into the early warning region adjacent to the operating region (as recited in claim 1) in order to improve the safety and usability of the surgical robot. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Shen, and further in view of Stefanchik et. al. (US 20130085510 A1, April 4, 2013) (hereinafter “Stefanchik”).
Regarding claim 2, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, wherein the step of detecting in real time if a change of posture of the surgical bed occurs comprises: detecting in real time if a change of posture of the surgical bed occurs by means of an optical sensor.  See, e.g., [0028], [0051], [0105] (disclosing use to encoders to detect and track changes in the position of the surgical bed).   
However, Griffiths does not teach use of cameras for tracking in real time a change of position.  
Stefanchik teaches use of cameras to detect changes in the position of a surgical bed and to compensate for those changes.  See, e.g., [0040].  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stefanchik with the invention taught by Griffiths such that the tracking and recording in real time a change of position and posture of an optical sensor by means of an optical tracking camera in order to accurately track the in real time a change of position.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Shen, and further in view of Swarup et. al. (US 20170334067 A1, November 23, 2017) (hereinafter “Swarup”).
Regarding claims 5 and 10, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, except further comprising detecting in real time if there is a lateral traction force applied to the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting; and adjusting in real time the first mechanical arm, the second mechanical arm and/or the endoscopy mechanical arm until no lateral traction force is detected, if a lateral traction force is detected. 
Swarup teaches detecting force and compensation for disturbances such that the disturbances are not transmit to the patient.  See, e.g., [0076], [0079], [0080]-[0081].
So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Swarup with the invention taught by Griffiths such that the invention further comprises detecting in real time if there is a lateral traction force applied to the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting; and adjusting in real time the first mechanical arm, the second mechanical arm and/or the endoscopy mechanical arm until no lateral traction force is detected, if a lateral traction force is detected (as recited in claims 5 and 10) in order to enhance the safety of the instrument.

Claims 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Gulhar et al. (US 20160144510 A1, May 26, 2016) (hereinafter “Gulhar”).
Regarding claims 6, 8, and 11, as discussed above, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, the device comprising: one or more processors configured for detecting in real time if a change of posture of the surgical bed occurs; one or more processors further configured for synchronously calculating offsets of a first mechanical arm, a second mechanical arm and an endoscopy mechanical arm corresponding to the change of posture of the surgical bed when the change of posture of the surgical bed is detected, the offsets include target three-dimension coordinates of a trocar remote center of motion (RCM) and a tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm; one or more processors further configured for calculating target joint readings of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm based on the offsets;  an adjusting unit one or more processors further configured for adjusting in real time the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the calculated target joint readings of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm.
Griffiths does not teach detecting in real time if there is a lateral traction force.
Gulhar teaches use of sensors in the kinematic chain or in the environment of the kinematic chain to enhance the operation of the medical robot, including safety measures.  See, e.g., [0005]-[0016], [0025]-[0026], [0029], [0033].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gulhar with the invention  taught by Griffiths such that one or more processors further configured for detecting in real time if there is a lateral traction force applied to the trocar remote center of motion (RCM) of any of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting; and one or more processors further configured for, if a lateral traction force is detected for at least one trocar remote center of motion (RCM), adjusting in real time the mechanical arm of the at least one trocar remote center of motion (RCM) until no lateral traction force is detected (as recited in claim 6); wherein the one or more
processors are further configured to: acquire three-dimension coordinate offsets of the change of posture of the surgical bed; calculate target three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the three-dimension coordinate offsets of the change of posture of the surgical bed and current three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm; calculate current three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm with the postures of the mechanical arms kept unchanged, based on current three-dimension coordinates of the trocar remote center of motion (RCM) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm; and calculate the three-dimension coordinate offsets of the change of posture of the surgical bed and target three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm, based on the three-dimension coordinate offsets of the change of posture of the surgical bed and current three-dimension coordinates of the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm (as recited in claim 8); wherein each of the first mechanical arm, the second mechanical arm, and the endoscopy mechanical arm comprise a joint motor operable by the one or more processors to adjust that mechanical arm, wherein the one or more processors are further configured to: detect in real time if there is a lateral traction force applied to the trocar remote center of motion (RCM) of any of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting based upon the torque of the respective joint motors; and if a lateral traction force is detected for at least one trocar remote center of motion (RCM), operating the mechanical arm of the at least one trocar remote center of motion (RCM) in a gravity compensation mode until no lateral traction force is detected (as recited in claim 11) in order to improve the safety of the system.

Claim 7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Gulhar, and further in view of Stefanchik.
Regarding claims 7 and 12-16, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, wherein the step of detecting in real time if a change of posture of the surgical bed occurs comprises: detecting in real time if a change of posture of the surgical bed occurs by means of an optical sensor.  See, e.g., [0028], [0051], [0105] (disclosing use to encoders to detect and track changes in the position of the surgical bed).   
However, Griffiths does not teach use of cameras for tracking in real time a change of position.  
Stefanchik teaches use of cameras to detect changes in the position of a surgical bed and to compensate for those changes.  See, e.g., [0040].  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Stefanchik with the invention taught by Griffiths such that the tracking and recording in real time a change of position and posture of an optical sensor by means of an optical tracking camera (as recited in claim 7); a device for controlling a mechanical arm of a surgical robot following the movement of a surgical bed, the device comprising: (a) an optical sensor component configured to be attached to the surgical bed; (b) an optical tracking camera configured to track a change of position and posture of the optical sensor component; and (c) one or more processors in communication with the optical tracking camera wherein the one or more processors are configured to: (i) receive a set of image data from the optical tracking camera; (ii) determine the change of position and posture of the optical sensor component based on the set of image data; (iii) detect in real time a change of posture of the surgical bed based on the change of position and posture of the optical sensor component; (iv) when the change in posture of the surgical bed is detected, synchronously calculate offsets of a mechanical arm corresponding to the change of posture of the surgical bed, wherein the offsets include target three-dimension coordinates of a trocar remote center of motion (RCM) and a tool tip (TIP) of the mechanical arm; (v) calculate target joint readings of the mechanical arm based on the offsets; and (vi) operate one or more joint motors of the mechanical arm to adjust the mechanical arm in real time based on the calculated target joint readings camera (as recited in claim 12); wherein: (a) the optical sensor component is coupled to a position on an underside of the surgical bed; and (b) the optical tracking camera is statically disposed below the underside of the surgical bed such that the optical sensor component is within a field of view of the optical tracking camera (as recited in claim 13); wherein the position to which the optical sensor component is coupled and the static disposition of the optical tracking camera below the surgical bed are configured such that the optical sensor component remains within the field of view of the optical tracking camera throughout a complete range of motion of the surgical bed (as recited in claim 14); wherein the position to which the optical sensor component is coupled and the static disposition of the optical tracking camera below the surgical bed are configured such that the optical tracking camera's field of view of the optical sensor component is not obstructed by any medical equipment or personnel (as recited in claim 15); wherein the mechanical arm comprises at least six joints that are independently movable by the one or more joint motors, wherein the one or more processors are further configured to calculate target joint readings of the at least six joints based on the offsets and using an inverse kinematics function (as recited in claim 16) in order to accurately track the in real time a change of position 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Gulhar, and further in view of Shen.
Regarding claim 9, as discussed above, Griffiths teaches a method (and a device) for controlling a mechanical arm of a surgical robot, except wherein an early warning region.  As discussed above, Shen teaches use of a combination of critical regions.  See, e.g., [0024], [0025], [0080], [00889] (disclosing use of critical regions for warning and/or adjusting surgical procedure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen with the invention taught by Griffiths such that the invention further comprises wherein the one or more processors are further configured to: detect in real time if the tool tip (TIP) of each of the first mechanical arm, the second mechanical arm and the endoscopy mechanical arm after the adjusting enters into an early warning region adjacent to an operating region; and adjust in real time the first mechanical arm, the second mechanical arm and/or the endoscopy mechanical arm until it is confirmed that no tool tip (TIP) enters into the early warning region adjacent to the operating region, if at least one tool tip (TIP) entering into the early warning region adjacent to the operating region is detected (as recited in claim 9) in order to improve the safety and usability of the surgical robot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792